Citation Nr: 1805196	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left thumb fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1989 until August 1992. The Veteran served in Southwest Asia Theater from September 1990 to March 1991, including in Iraq. This case comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a March 2015 decision, the Board (in pertinent part) denied service connection for residuals of a left thumb fracture. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In July 2016, the Court issued a memorandum decision and order that vacated that part of the Board's March 2015 decision and remanded the issue of entitlement to service connection for residuals of a left thumb fracture for readjudication consistent with the instructions outlined in the memorandum decision.

In May 2017, the Board remanded the issue of entitlement to service connection for residuals of a left thumb fracture for additional development. The matter has since been returned to the Board.


FINDING OF FACT

The Veteran does not have a current diagnosis for residuals of a left thumb fracture.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for residuals of a left thumb fracture, to include as due to an undiagnosed illness, have not been met. 38 U.S.C. §§ 1101, 1110, 5102, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of Operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317 (2017). Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of Operations or to a degree of 10 percent or more not later than December 31, 2021. See 38 C.F.R. § 3.317 (a)(1) (2017).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. at 8-9.

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph 38 C.F.R. § 3.317 (a) (2) (ii) of this section for a medically unexplained chronic multisymptom illness.

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a) (2) (ii) (2017).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a) (4) (2017).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a) (3) (2017).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317 (b) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran contends that he is entitled to service connection for residuals of a left thumb fracture. In particular, the Veteran has described experiencing the symptoms of deformity of the left thumbnail, decreased hand strength and dexterity, severe flare-ups in the joints of the thumb during periods of cold weather, and flare-ups that cause him to "occasionally drop items." However, as shown below, the evidence of record fails to reflect a confirmed diagnosis, to include an undiagnosed illness.

The August 1988 enlistment examination was silent for any hand condition or report from the Veteran of a hand condition. The Veteran's upper extremities were found to be normal. 

The March 1991 service treatment records (STRs) indicate that the Veteran was treated for a left thumb that was caught in a door hatch. The medical provider observed discomfort, bruising, and bleeding. The medial provider also observed that the Veteran's nail was partially detached from the nail bed. Upon examination the medical provider found a laceration at the base of the nail bed and that the thumb had a minimally displaced fracture of the left thumb tip at the base of the nail. Further follow-up treatment was done to change the Veteran's dressing. The medical provider noted that the nail bed was intact and the laceration was resolving. 

Again in March 1991 STRs, the Veteran was seen for the slamming of the left thumb in a hatch. The Veteran was treated with four stitches and a splint was applied. The medical provider noted that there was no pain or discomfort. The Veteran was seen for follow-up treatment. The medical provider noted that the wound appeared to be healing and the nail was attached, but was cloudy-grey in appearance. The medical provider assessed that the laceration was healing. Further follow-up treatment showed that the splint and sutures were removed and the left thumb was healing well. The Veteran did not complain of pain or discomfort. 

On the August 1992 separation examination there was no notation of a hand condition. The upper extremities were noted to be normal. The Veteran also did not report a hand or thumb condition. 

VA post-service treatment records from 2004 through 2017 are silent for complaints or treatment of the left thumb.

On the November 2007 VA examination for the left thumb, the Veteran reported experiencing symptoms of decreased strength, decrease in hand dexterity, and flare-ups of the joint in cold weather, which cause him to drop items. The examiner conducted physical examination of the Veteran's left thumb and noted that the Veteran has deformity of the left thumb evidenced by a nail that is slightly deformed and that separates from the nail bed slightly more than the right thumbnail. No evidence of amputation or ankylosis of the thumb was noted, and x-ray was negative for evidence of acute or remote fracture. The examiner found that there is no objective evidence to support a diagnosis of a current left thumb condition.

The August 2015 VA examiner considered the in-service treatment for the left thumb injury but similarly found no diagnosis of a left thumb disability. The Veteran was found to have a diagnosis of osteoarthritis of the left ring finger.  

On the May 2017 VA examination the Veteran reported that he was treated for a left thumb fracture in service. While being treated for the fracture, the Veteran stated that the left thumb nail was not attached to the nail bed and after a few days he ripped the nail off. He stated that the thumbnail did not grow back normally and he noted that he had discoloration on the end of the thumbnail, but he did not have separation, thickening, or other abnormality. The Veteran stated that after about one month the pain in the thumb resolved and he did not have any other problems with the left thumb. The Veteran then stated that about five years prior to this examination he developed intermittent left thumb pain with no known injury. The Veteran described the symptoms of intermittent pain with prolonged use in cold or wet weather and flare-ups with pain and throbbing. During the flare-ups, the Veteran stated that he tries to "pop" the thumb and applies a cream to alleviate the pain. During flare-ups, the Veteran stated that he does not have loss of use of the left hand. Further, the Veteran denied a decrease in grip strength or difficulty with tasks using his left hand or thumb. 

The May 2017 VA examiner opined that there is no current pathology or diagnosis of a left thumb condition on physical examination, radiographs, or in the evidence of record since March 1991. The examiner reasoned that the Veteran has subjective complaints of left thumb discomfort without objective findings of left thumb pathology. The examiner determined that the Veteran has "general symptoms that can occur and can be associated with the normal functioning of organs/systems during the living process unassociated with pathology." On examination, the examiner found that there was no evidence of pain with use of the left hand and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. The examiner found no evidence of a scar or any residuals from the Veteran's laceration of the thumb during service. 

The May 2017 VA examiner explained that the November 2007 findings of deformity of the left thumbnail are nail infections unrelated to his left thumb fracture with nailbed avulsion. The examiner found that the left thumbnail discoloration is not equivalent to a thumb condition and explained that the November 2007 finding of decreased hand strength and dexterity with "severe" flare-ups was not noted on examination as the Veteran described his pain during flare-ups as a 5/10 and denied any decreased grip strength, loss of dexterity, dropping items, or any difficulty with usage of the left hand during flare-ups in general. The examiner found no evidence of "severe" flare-ups. 

In relation to an undiagnosed illness, the May 2017 VA examiner opined that there is no evidence for an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology. The Veteran's left thumbnail discoloration is most likely caused by a nail infection and therefore represents a disease/condition with a clear and specific etiology. The examiner further determined that the Veteran's disability pattern represents general symptoms that can be associated with normal functioning of the thumb unassociated with any underlying pathology. The examiner concluded that the lack of pathology for any left thumb disorder was a "statement that no condition exists to be diagnosed," not that there is any underlying undiagnosed illness or disability. 

Based on the foregoing, the Veteran is not shown to have had a diagnosis of residuals of a left thumb fracture during the appeal period. Further, there is no evidence he had a diagnosis prior to his date of claim to indicate that such a disability existed when it was filed. In making this determination, the Board acknowledges that there are no complaints or treatment of the left thumb from March 1991 through October 2017 in the Veteran's treatment records. Additionally, the Veteran stated at the May 2017 VA examination that he first started experiencing symptoms in 2012, and there are no objective findings by the VA examiner to confirm any of the Veteran's reported symptoms. Furthermore, the Veteran has been afforded a VA examination in May 2017 where his statements, subjective and objective symptoms, and treatment records were considered, and it was that examiner's opinion that the Veteran did not have any diagnosable disability related to the symptoms experienced in the left thumb. The Board finds this opinion to have substantial probative value. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it must be clear from the record that an opinion provider "was informed of the relevant facts" when rendering a medical opinion). Because there is no competent evidence to the contrary, the opinion is persuasive.

The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim). As discussed, the competent evidence of record does not show that the Veteran has a current diagnosis of residuals of a left thumb fracture; therefore, service connection for residuals of a left thumb fracture on a direct basis must be denied.  

The Board further finds that the Veteran is not shown to have an undiagnosed illness involving his claimed left thumb symptoms. Specifically, the May 2017 VA examiner explained that although there is no diagnosis assignable to the Veteran's left thumb complaints, there is also no underlying pathology or undiagnosed illness to account for his reported symptoms. As noted above, the examiner found the lack of pathology for any left thumb disorder to be a "statement that no condition exists to be diagnosed," not that there is any underlying undiagnosed illness or disability. The Board therefore finds that the Veteran is not shown to have a "qualifying chronic disability" involving the left thumb. See 38 C.F.R. § 3.317(a)(2)(i). Accordingly, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are not applicable. 

The Board finds that the November 2007 and August 2015 VA examinations of the left thumb are inadequate, as the examiners did not consider the Veteran's lay statements or his service in the Southwest Asia. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board has considered the Veteran's lay statements wherein he asserts that his symptoms of the left thumb are related to his service. While he may be competent to testify as to the physical symptoms he experiences, it is beyond his competence as a layperson to provide a diagnosis for those left thumb symptoms. It is also beyond his competence as a layperson to opine that any of his left thumb symptoms are related to his service. The Veteran lacks the training to diagnose residuals of a left thumb fracture and to opine whether a current left thumb diagnosis may (in the absence of any evidence of continuity, as here) be related to service; these are questions that are medical in nature and may not be resolved by mere lay observation. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied. 38 U.S.C. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for residuals of a left thumb disorder, to include as due to an undiagnosed illness, is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


